DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claim 11 is objected to because of the following informalities:  
In Claim 11, line 2, the term “the lower half” is suggested to be changed to --a lower half-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “at least one foot stabilization feature that is configured to receive the feet of the human body” (claim 1, lines 7-8, where the term “feature” is the generic placeholder, and the function is to receive the feet of the human body and foot stabilization), “a first resilient device” (claim 2, line 2, where the term “device” is the generic placeholder, and the term “resilient” in the context of the phrase is a function), “a second resilient device” (claim 3, line 2, where the term “device” is the generic placeholder, and the term “resilient” in the context of the phrase is a function), “the vibrating device” (claim 5, line 2, wherein the term “device” is the generic placeholder and the term “vibrating” in the context of the phrase is a function, this limitation is interpreted as the vibrator, due to the 112(b) rejection below), and “a locking mechanism” (claim 15, lines 1-2, where the term “mechanism” is the generic placeholder and the function is locking).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the single back platform” (line 18) lacks proper antecedent basis. Furthermore, it is unclear if the applicant intends on claiming a back platform (see line 12) or a single back platform. 
Regarding claim 5, the limitation “the vibrating device” (line 2) lacks proper antecedent basis, furthermore, it is unclear if “the vibration device” is referring to the vibrator being claimed in claim 1 or not. For examination purposes, the term is interpreted as --the vibrator--. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 11-13, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreher (6,681,770).

    PNG
    media_image1.png
    514
    828
    media_image1.png
    Greyscale

Regarding claim 1, Dreher discloses a system (system shown in fig. 1) comprising: a base (14 comprising the first section and second section and headrest assembly 10/30, fig. 1, Col 3, lines 20-51) comprising a first section and a second section, wherein the second section of the base is elevated relative to the first section of the base (see the annotated-Dreher fig. 1 above, Dreher discloses that the second section of the base comprises a portion that is elevated relative to the first section of the base, furthermore, depending on the incline where the bed/system is placed, the second section can be placed such that it is even more elevated than the first section of the base), wherein the first section comprises a planar top surface that is configured to support buttocks and feet of a human body (see the annotated-Dreher fig. 1 above, Col 3, lines 20-51, Dreher discloses that the planar top surface support the leg and ankle/feet of the user, and further discloses that there is a waist restraint 21 and ankle restraint 23), wherein the first section of the base further comprises at least one foot stabilization feature (23 and the surface portion on 11 that is adjacent to 23, fig. 1) that is configured to receive the feet of the human body (see Col 3, lines 42-51, Dreher discloses that the ankle restraints 23 is for restraining an ankle which would stabilize the feet of the user), a headrest assembly (10/30 and components beneath 10) comprising a headrest (10, fig. 1) that is elevated relative to the first section of the base (see the annotated-Dreher fig. 1 above, as shown the headrest 10 is elevated relative to the shallow end of the first section, furthermore, when the system/bed is placed on an incline such that the second section is more elevated than the first section, the headrest assembly would be more elevated than the first section as well), wherein the headrest is disposed adjacent to the second section of the base, wherein the headrest is configured to support a head of the human body (see the annotated-Dreher fig. 1 above, as shown, the headrest is adjacent to the second section, see Col 3, lines 20-26), a back platform (12 and 13 and 36, fig. 1) comprising a convex curved surface (see figs. 1 and 2, as shown, 12/13 have a convex curvature surface), wherein the convex curved surface is configured to support a torso of the human body and is configured to face and support a back of the human body, wherein the convex curved surface correspond to a curvature of a spine of the human body, wherein the convex curved surface has a first end that is coupled to the first section of the base and a second end that is coupled to the second section of the base, wherein the second end of the back platform is elevated relative to the first end of the back platform (see the annotated-Dreher fig. 1 above, the system of Dreher is capable of being placed on an incline such that the second end of the back platform would be elevated relative to the first end of the back platform, for instance, when the bed is placed on an incline such that the headrest assembly is more elevated than the first section, and the second section is more elevated than the first section, the second end of the back platform would be elevated relative to the first end of the back platform, it is noted that the claim does not constrain the elevation to a particular use position of the system relative to the floor/ground/supporting surfaces), wherein the second end of the back platform is adjacent to the headrest (see the annotated-Dreher fig. 1 above, Col 3, lines 20-50); wherein the at least one foot stabilization feature, when engaged by the feet of the human body, allows the human body to force a lower portion of the back of the human body against the first end of the back platform (fig. 1, see Col 3, lines 42-51, Dreher discloses that the ankle restraints 23 is for restraining an ankle which would stabilize the feet of the user, furthermore, the foot stabilization feature include a surface of 11 where the ankle restraints are located, since the ankle restraint 23 is a physical restraint that can provide restraint and the surface portion of 11 that is adjacent to the ankle restraint is a physical surface that allows the user feet to rest on, the surface portion would allow the user to push against in order to force the lower portion of the back of the user against the first end of the back platform); and a vibrator (19, fig. 1, Col 3, lines 36-50, Dreher discloses that the back manipulation device 19 is a vibration device) in communication with the back platform, wherein the vibrations generated by the vibrator translate to the back platform, wherein the vibrator abuts against a rear surface of the back platform (Col 3, lines 36-50 and fig. 1, see full disclosure, see fig. 1, Dreher discloses that the vibrator 19 are underneath a surface of 12/13, the surface where 19 abuts against would be interpreted as a rear surface, alternately, whatever surface 19 rest on is considered as rear surface).
Regarding claim 5, Dreher discloses that the back platform (12 and 13) and the base form a cavity, wherein the vibrator is disposed within the cavity (see fig. 7, there is a cavity in the base to accommodate the back platform and the cavity formed by the back platform 12 and 13, furthermore, since the vibrator are positioned in 12 and 13, the vibrator would be within a cavity). 
Regarding claim 6, Dreher discloses that the headrest assembly is integrated with the second section of the base (see the annotated-Dreher fig. 1 above, the headrest assembly 10/30 is integrated with the second section of the base, since the second section of the base is connected to the head assembly). 
Regarding claim 11, Dreher discloses that the base comprises at least one handle that is configured to stabilize a lower half of the human body (22 and 21, see fig. 1, Col 3, lines 35-51, Dreher discloses a waist restraint and a leg support cushion, 21 is a band, a band can be held and is therefore, a handle).
Regarding claim 12, Dreher discloses that the at least one foot stabilization feature comprises at least one stirrup (see 23, 23 is a loop that is capable of being a stirrup, depending on how the user want to use it). 
Regarding claim 13, Dreher discloses that the at least one foot stabilization features comprises a platform (see portion of 11 that forms the surface of the foot stabilization feature in the annotated-Dreher fig. 1 above). 
Regarding claim 17, Dreher discloses that the base has a length that is adjustable (see fig. 7, Col 4, lines 54-64, the length of the base is the length of 30).
Regarding claim 19, Dreher discloses that the back platform (12, 13, and 36) forms an angle of incline relative to the base (see fig. 5, the scissor hinge 36 forms an angle of incline with the base, and when the back platform extends or retracts, the members that forms the scissor hinge would change). 
Regarding claim 20, Dreher discloses that the curvature of the back platform substantially mirrors a natural curvature of a spine of the human body (see the curvature of the back platform in the annotated-Dreher fig. 1 above with reference to fig. 7, as shown, the curvature of the spine would substantially mirror the back platform, since the spine is flexible). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) as applied to claim 1 above, and further in view of Gerber (4,546,764).
Regarding claims 2-3, Dreher discloses that the first end of the back platform is coupled to the base (see the annotated-Dreher fig. 1 above), but fails to disclose that the first end of the back platform is coupled to the first section of the base using a first resilient device and the second end of the back platform is coupled to the second section of the base using a second resilient device.
However, Gerber teaches a back platform (16 and 55, fig. 5) coupled to a base (11 and 13, fig. 5) using a plurality of resilient devices (91, 93, and 97) comprising  first resilient device and a second resilient device (see 91 and 93, fig. 5, Col 4, lines 46-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end and the second end of the back platform of Dreher to have the first resilient device and second resilient device, respectively, as taught by Gerber for the purpose of providing a well-known way of mounting a back support to a base, and for the purpose of isolating vibration between the back platform and the base.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) as applied to claim 1 above, and further in view of Yong (4,736,735).
Regarding claim 4, Dreher discloses a headrest assembly (10/30 and associated structure underneath 10), but fails to disclose that the headrest assembly has a movable portion that is configured to be positioned to receive the head of the human body.
However, Yong teaches a headrest assembly (18, 84, 86, 89, 90, 88, and 91, fig. 3) having a movable portion (84 and 86) that is configured to be positioned to receive the head of the human body (see fig. 3 and Col 3, lines 59-64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and headrest assembly of Dreher to have the headrest assembly having a movable portion as taught by Yong for the purpose of providing comfort to the user by allowing the headrest to be adjustable at different angle (Yong, Col 3, lines 59-64).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) as applied to claim 6 above, and further in view of Chiu (2007/0239089).
Regarding claim 7, Dreher discloses a vibrator (19) and a massage mechanism (33, 32, 18, and as shown the massage mechanism in fig. 2 abuts a surface 31 of the back platform), wherein the massage mechanism is adjustable so that the massage mechanism abuts against different locations along the rear surface of the back platform (see fig. 3, as shown the surface that has railing 31 is the rear surface of back platform 12 and 13), but fails to disclose that the vibrator is adjustable so that the vibrator abuts against different locations along the rear surface of the back platform.
However, Chiu teaches a massage assembly (5, fig. 2, paragraph 0014) comprising a vibrating mechanism (26, fig. 4, paragraph 0016) in communication with a back platform (2 and 3, fig. 1), wherein vibrations generated by the vibrating mechanism translate to the back platform (paragraphs 0018 and 0023). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage mechanism of Dreher to have the vibrating mechanism as taught by Chiu for the purpose of enhancing the massage effect to effectively massage the user and provide complete relaxation (paragraph 0023 of Chiu). 
After the modification the vibrator is redefined to be the massage mechanism of Dreher having the vibrating mechanism of Chiu. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) as applied to claim 1 above, and further in view of Lee (2012/0167311).
Regarding claims 8-9, Dreher discloses a vibrator, but fails to disclose a controller that controls the operation of the vibrating device and that the controller comprises a user interface that is accessible when the human being is supported by the base, the headrest and the back platform. 
However, Lee teaches a vibrating device (24-26, fig. 4, paragraph 0028), a controller (remote control device 43, fig. 11, paragraph 0034) that controls operation of the vibrating device, wherein the controller comprises a user interface (buttons 44 on remote control device 43, fig. 11) that is accessible by human being that is supported by base, headrest and a back platform (18 in fig. 4, see paragraphs 0034-0035, Lee discloses the remote control can control the massage modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dreher to have the controller as taught by Lee for the purpose of providing convenience to the user by allowing the user to be able to control the vibration device remotely. 
After the modification, the controller would be capable of being used by the user when the user is supported by the base, headrest and back platform. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) as applied to claim 1 above, and further in view of Chiu (2007/0239089) and Nishio (2009/0124940).
Regarding claims 8 and 10, Dreher discloses a vibrator (19) and a massage mechanism (33, 32, 18, and as shown the massage mechanism in fig. 2 abuts a surface 31 of the back platform), wherein the massage mechanism is adjustable so that the massage mechanism abuts against different locations along the rear surface of the back platform (see fig. 3, as shown the surface that has railing 31 is the rear surface of back platform 12 and 13), but fails to disclose that the vibrator’s position relative to the back platform can be controlled by a controller.
However, Chiu teaches a massage assembly (5, fig. 2, paragraph 0014) comprising a vibrating mechanism (26, fig. 4, paragraph 0016) in communication with a back platform (2 and 3, fig. 1), wherein vibrations generated by the vibrating mechanism translate to the back platform (paragraphs 0018 and 0023). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage mechanism of Dreher to have the vibrating mechanism as taught by Chiu for the purpose of enhancing the massage effect to effectively massage the user and provide complete relaxation (paragraph 0023 of Chiu). 
After the modification the vibrator is redefined to be the massage mechanism of Dreher having the vibrating mechanism of Chiu. The modified Dreher discloses that the vibrator position relative to the back platform can be changed and that the vibrator is moved along rail 31 by a motor (see Col 4, lines 1-16 of Dreher), but fails to disclose a controller that controls the operation of the vibrating device and that the controller controls a position of the vibrating device relative to the back platform.  
However, Nishio discloses a massage mechanism (1, fig. 2, paragraph 0029), a controller (control circuit, paragraphs 0044 and 0047) that controls operation of the massage mechanism, and further controls a position of the massage mechanism relative to a back platform (back of chair, see fig. 1, see position of the massage mechanism shown in figs. 11A-11B and 15A-15D). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrator (the massage mechanism of Dreher having the vibrating mechanism of Chiu) of the modified Dreher to have the massage mechanism and controller as taught by Lee for the purpose of enhancing the massage effect of the system.
After the modification with Nishio, the control circuit of Nishio would control the vibrator (the massage mechanism of Dreher having the vibrating mechanism of Chiu) to move in the position as shown in figs. 11A-11B and 15A-15D of Nishio. Since as stated above, the vibrating mechanism of Chiu is mounted on the massage mechanism of Dreher, after the modification with Nishio, the vibration mechanism 26 of Chiu would be mounted on the modified mechanism in the same manner, and since the vibration device is interpreted as the vibrating mechanism 26 of Chiu and the massage mechanism of Dreher, the controller would be responsible for moving the vibrator.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) as applied to claim 1 above, and further in view of Kodera (4,173,972).
Regarding claim 14, Dreher discloses a base, but fails to disclose a mobility feature that allows a user to move the base, the headrest, the back platform and the vibrating device.
However, Kodera teaches a massage system (system shown in fig. 1) comprising a base (base connected to wheel 1, see fig. 2) comprising a mobility feature (base below 2 and caster wheels 1, fig. 2, Col 1, lines 55-59, Kodera discloses a mobile device having a caster, it is well known in the art that base having caster are mobile). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Dreher to have the mobility feature as taught by Kodera for the purpose of allowing the device to be easily moved to different location. 
After the modification, if the system is mobile, then the mobility feature (casters 1 of Kodera) would allow the base, headrest, back platform, and vibrating device to move as a unit. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) in view of Kodera (4,173,972) as applied to claim 14 above, and further in view of Talish (2008/0139979).
Regarding claim 15, the modified Dreher discloses a base having mobility feature (see rejection to claim 14), but fails to disclose that the mobility feature comprises a locking mechanism that is engaged when the vibrating device operates.
However, Talish discloses a mobility feature (1030, fig. 17, paragraph 0115) comprises a locking mechanism (1032, paragraph 0115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobility feature of the modified Dreher to have the lock mechanism as taught by Talish for the purpose of providing safety to the user.
After the modification, the device of the modified Dreher would be capable of having the locking mechanism engaged when the vibrating device operates, since Talish discloses in paragraph 0115 that the locking mechanism is manual. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) as applied to claim 1 above, and further in view of Shaw (6,106,490).
Regarding claim 16, Dreher discloses back platform, but fails to disclose that the back platform is replaceable relative to the base.
However, Shaw teaches a back platform (30B and 27B, fig. 1, Col 6, lines 47-67) is replaceable relative to a base (25, see Col 6, lines 26-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back platform of Dreher to be replaceable relative to the base as taught by Shaw for the purpose of providing ease of cleaning and replacement/repair of parts. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher (6,681,770) as applied to claim 1 above, and further in view of Yong (4,736,735).
Regarding claim 18, Dreher discloses a headrest assembly (10 and associated structure underneath 10), but fails to disclose that the headrest has a height that is adjustable.
However, Yong teaches a headrest assembly (18, 84, 86, 89, 90, 88, and 91, fig. 3) having a headrest (84 and 86) that is configured to be positioned to receive the head of the human body, wherein the headrest has a height that is adjustable (see fig. 3 and Col 3, lines 59-64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and headrest assembly of Dreher to have the headrest assembly having a headrest having a height that is adjustable as taught by Yong for the purpose of providing comfort to the user by allowing the headrest to be adjusted at different angle (Yong, Col 3, lines 59-64).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-11 and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 10,925,793. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 1-11 and 14-20 are a broader version of the patented claims 1-15 (i.e., the instant claims 1-11 and 14-20 do not include single back platform comprising a single convex curved surface as in the patented claims 1-15). In the instant claims 1-11 and 14-20, the system is included in the patented claims 1-15. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claims 1-11 and 14-20 do not differ in scope from the patented claims 1-15. 
Claims 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 10,925,793 in view of Beckman (1,344,255). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 12-13 are a broader version of the patented claims 1-15 (i.e., the instant claims 12-13 do not include single back platform comprising a single convex curved surface as in the patented claims 1-15). In the instant claims 12-13, the system is included in the patented claims 1-15. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claims 12-13 do not differ in scope from the patented claims 1-15. 
With respect to the additional features recited in claims 12-13, patented claims 1-15 fail to recite the inclusion of the foot stabilization feature being a stirrup.
However, Beckman teaches a foot stabilization feature that is a stirrup (see 19, page 1, lines 77-82, it is noted that the strap is mentioned as a stirrup like, but it is a stirrup in the same manner as the applicant’s 190-2 stirrup) and a platform (16).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patented claims 1-15 to include a stirrup and a platform as taught by Beckman for the purpose of providing well-known form of foot stabilizing means. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sumanec (6,468,236) is cited to show a back platform having resilient members that are coil spring.
Lu (2013/0226051) is cited to show a massage bench having a back platform having a curvature. 
Chen (7,575,541) is cited to show a spine stretch machine having a massage device. 
Spears (5,020,518) is cited to show a massage rolling apparatus comprising a vibration mechanism. 
Tomac (6,319,213) is cited to show a device having a back platform having a vibration mechanism. 
Oetinger (2,937,641) is cited to show a back massage comprising a vibrating mechanism. 
Walker (2,893,380) is cited to show a massage and exercise machine. 
Lu (2011/0125070) is cited to show a massaging device comprising a convex back platform. . 
Fenkell (5,505,691) is cited to show a therapeutic treatment machine comprising a foot stabilizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785